DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed April 1, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL.

Claims
Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 112 – Indefiniteness (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims recite that the composition “does not contain any detergents for eliminating oral bacteria”. However it is not clear what detergents are included or excluded by this limitation. 



Claim Rejections - 35 USC § 103 – Obviousness (New Rejections)
1) Claims 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2012068730) in view of Gordeladze et al. (March 2017) and Mousa et al. (US 8,563,053).
Zhao et al. disclose toothpaste compositions comprising a combination of vitamin C, vitamin E and coenzyme Q10 (ubiquinone). The toothpaste comprises a combination of calcium carbonate, silica, glycerol, water, vitamin C, vitamin E, coenzyme Q10 and propolis extract (Example 13). The toothpaste are used to maintain teeth and oral health (paragraph 6). The compositions may also be used to treat periodontal disease and inhibit plaque.  The detergent used does not appear to have antibacterial properties. The compositions are formulated into toothpastes and therefore would require a toothbrush to apply the compositions. Further brushing the teeth would require to make a slurry. Therefore the toothpaste would meet the method steps of the instant claims. 
Zhao et al. differ from the instant claims insofar as it does not disclose Vitamin D and Vitamin K2.
Gordeladze et al. disclose that K2 M4/M7 have antioxidant properties that improve oral health (Abstract). 

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used menaquinone-7 (vitamin K2) in the composition of Zhao et al. because it treats bone conditions and is an antioxidant to promote dental health. This would be suitable for treating conditions associated with periodontal disease, which also affects the bone in the oral cavity. 


2) Claims 22-23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2012068730) in view of Gordeladze et al. (March 2017) and Mousa et al. (US 8,563,053) in further view of Changoer et al. (WO 2016100516).
Zhao et al. in view of Gordeladze et al. and Mousa et al. is discussed above and differs from the instant claims insofar as it does not disclose cannabidiol.
Changoer et al. disclose oral care compositions comprising cannabinoids, which includes cannabidiol. The oral care composition disclosed in this application may be a tooth paste, a tooth powder, or a mouthwash solution. The oral care composition may be used to treat oral infectious disease, including periimplantitis, periodontitis, oral 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used cannabidiol in the composition of Zhao et al. in view of Gordeladze et al. and Mousa to obtain their known function as antibacterial agents and because cannabidiol has a fast acting mechanism and lactoferrin attacks biofilm and speeds up wound healing. 
In regard to claim 28, the composition would be swished in the mouth when brushing and spat out of the mouth because these are steps of brushing teeth. 

3) Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2012068730)  in view of Gordeladze et al. (March 2017),  Mousa et al. (US 8,563,053) and Changoer et al. (WO 2016100516) in further view of Hermann et al. (US 2008/0095719) and Schmidt et al. (US 4,440,745).
Zhao et al. in view of Gordeladze et al., Mousa et al. and Changoer et al. is discussed above and differs from the instant claims insofar as it does not disclose selenium, lignite and biotin.

Schmidt et al. disclose abrasive compositions that may be formulated into oral care compositions. Conventional abrasives and/or natural or synthetic waxes include beeswax, Carnauba wax or lignite wax.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used selenium, biotin, and lignite wax in the composition to obtain their known function as antioxidants, vitamins and binding agents. 


4) Claims 25-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2012068730) in view of Gordeladze et al. (March 2017) and Mousa et al. (US 8,563,053) and Changoer et al. (WO 2016100516) in further view of Hermann et al. (US 9,987,217) and Schmidt et al. (US 4,440,745) in further view of Trivedi et al. (US 2012/0237456). 
Zhao et al. in view of Gordeladze et al., Mousa et al., Changoer et al., Hermann et al. and Schmidt et al. is discussed above and differs from the instant claims insofar as it does not disclose Astragalus, cranberry extract and Ocimum tenuiflorum.
Trivedi et al. disclose oral care compositions that may be formulated into toothpastes (paragraph 0071). Antibacterials include cranberry extracts (paragraph 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used tragacanth gum as a thickening agent, and cranberry extract and holy basil as antibacterial agents to obtain their known function and for their suitability for oral care compositions. 

Conclusion
Claims 21-36 are rejected.
No claims allowed.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612